DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                       v.

                              RUPERT ROLLE,
                                 Appellee.

                                 No. 4D15-3598

                                 [June 8, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth A. Gottlieb, Judge; L.T. Case No. 14-9912
MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

  Eliot Lupkin of Law Offices of Eliot J. Lupkin & Associates, Fort
Lauderdale, for appellee.

PER CURIAM.

    The State challenges the trial court’s order holding unconstitutional
section 796.07(6), Florida Statutes (2013), which imposes a mandatory
civil fine of $5,000 for a violation of section 796.07(2)(f), Florida Statutes,
prohibiting soliciting prostitution. We have previously held that the
statutory fine is constitutional. See State v. Jones, 180 So. 3d 1085, 1090
(Fla. 4th DCA 2015); State v. Sookraj, 182 So. 3d 886, 887 (Fla. 4th DCA
2016); State v. Trotman, 186 So. 3d 43, 43 (Fla. 4th DCA 2016). Appellee’s
attempts to distinguish these cases are meritless. We reverse and remand
for imposition of the fine.

CIKLIN, C.J., WARNER and GERBER, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.